187 F.2d 734
George A. MANOS and Louise G. Manos, Husband and Wife, Manos Amusements, Inc., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11183.
United States Court of Appeals Sixth Circuit.
March 8, 1951.

Petition to review the Decision of the Tax Court of the United States.
Elmer J. Babin, Cleveland, Ohio, and Cecil H. Kopperman, Cleveland, Ohio, for petitioners.
Theron L. Caudle, Charles Oliphant, Bernard D. Daniels, Ellis N. Slack, A. F. Prescott and Morton K. Rothschild, all of Washington, D. C., for respondent.
Before HICKS, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
It appearing that the respondent had asserted deficiencies in the tax returns of the petitioners for the taxable years 1937, 1938 and 1939, reviewed by the Tax Court in docket No. 15638, and had likewise asserted deficiencies in income tax for 1940 and 1941 and deficiencies in declared value excess profits tax for the taxable years 1940 and 1941 in docket No. 15639, and It also appearing that no adequate bookkeeping records were maintained by the taxpayers, requiring the respondent to determine income under the so-called "bank deposit method"; and it also appearing from the facts of record and reasonable inferences drawn therefrom by the Tax Court that the taxpayers had failed to overcome the presumption of correctness in the Commissioner's determination, and that the additional penalties are supported by the record and inferences therefrom,


2
It is hereby ordered That the decision of the Tax Court is in all respects and upon its findings of fact and its carefully reasoned opinion


3
Affirmed.